     Case 1:20-cv-00303-NONE-JDP Document 6 Filed 04/15/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH HASKELL MAINE,                               Case No. 1:20-cv-00303-NONE-JDP
12                        Petitioner,                     ORDER TO SHOW CAUSE WHY PETITION
                                                          SHOULD NOT BE DISMISSED FOR
13            v.                                          FAILURE TO EXHAUST CLAIMS
14    NDOH,                                               RESPONSE DUE IN THIRTY DAYS
15                        Respondent.                     ECF No. 1
16

17           Petitioner Joseph Haskell Maine, a state prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary review

19   under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, a district court must

20   dismiss a habeas petition if it “plainly appears” that the petitioner is not entitled to relief. See

21   Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124,

22   1127 (9th Cir. 1998). Courts have “an active role in summarily disposing of facially defective

23   habeas petitions” under Rule 4. Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation

24   omitted). Petitioner seeks relief from his convictions of two counts of second-degree murder,

25   gross vehicular manslaughter, and driving without a license. See ECF No. 1 at 1. Because it

26
27

28
                                                         1
     Case 1:20-cv-00303-NONE-JDP Document 6 Filed 04/15/20 Page 2 of 5

 1   appears that petitioner has failed to exhaust some of his claims at the state level, we will order

 2   him to show cause why his petition should not be dismissed for failure to exhaust.1

 3   Discussion

 4           A petitioner in state custody proceeding with a petition for a writ of habeas corpus must

 5   exhaust state judicial remedies. See 28 U.S.C. § 2254(b)(1). The exhaustion doctrine is based on

 6   comity to the state court and gives the state court the initial opportunity to correct the state’s

 7   alleged constitutional deprivations. See Coleman v. Thompson, 501 U.S. 722, 731 (1991); Rose v.

 8   Lundy, 455 U.S. 509, 518 (1982). A petitioner can satisfy the exhaustion requirement by

 9   providing the highest state court with a full and fair opportunity to consider each claim before

10   presenting it to the federal court. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan

11   v. Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404 U.S. 270, 276 (1971).

12           Here, the California Court of Appeal affirmed petitioner’s conviction on direct appeal on

13   May 20, 2018 and the California State Supreme Court denied review on June 20, 2018. ECF No.

14   1 at 2-3. Before the California Supreme Court, petitioner raised two claims of trial-court error

15   related to jury instructions: (1) that the trial court’s failure to instruct on the “pinpoint defense”

16   denied petitioner his constitutional rights and (2) that the trial court’s instruction on permissive

17   inference unconstitutionally lightened the prosecution’s burden of proof. See id. at 16. Petitioner

18   then unsuccessfully sought habeas relief three times from the Kern County Superior Court. See

19   id. at 3-4. Petitioner’s state habeas claims all differed from his claims on direct appeal, and he did

20   not bring any of his habeas claims before the California Court of Appeal or California Supreme
21   Court. See id. Therefore, it appears that the only claims petitioner fully exhausted at the state

22   level are his two claims of instructional error before the California Supreme Court.

23           Petitioner now asserts four grounds for federal relief: (1) that he was not the cause of the

24   accident because he entered the intersection while the stoplight was green;2 (2) that the trial

25   1
       Petitioner previously sought habeas relief from the same conviction in our court. See Maine v.
26   Frauenheim, No. 1:19-cv-00862-DAD-SAB (E.D. Cal. Feb. 11, 2020). Because that case was
     dismissed without prejudice for failure to exhaust, the instant case is not considered second or
27   successive and may be considered here. See Slack v. McDaniel, 529 U.S. 473, 485-86 (2000).
     2
       Considering the supporting information filed by petitioner, we will construe this claim to be the
28   same claim as the “pinpoint defense” claim, which petitioner fully exhausted at the state level.
                                                        2
     Case 1:20-cv-00303-NONE-JDP Document 6 Filed 04/15/20 Page 3 of 5

 1   court’s permissive inference instruction was erroneous; (3) that the cumulative effect of

 2   instructional errors requires reversal; and (4) that one of the jurors in his trial, a family member of

 3   the victim, was biased against defendant. ECF No. 1 at 5-10. Only the first and second claims

 4   were exhausted at the state level; it appears that petitioner’s third claim of cumulative error and

 5   fourth claim of juror bias are not exhausted.

 6          When a habeas petition presents both exhausted and unexhausted claims, as appears to be

 7   the case here, the petition is considered “mixed.” See Dixon v. Baker, 847 F.3d 714, 718 (9th Cir.

 8   2017). Generally, “[f]ederal courts must dismiss habeas petitions that contain both exhausted and

 9   unexhausted claims.” Rose v. Lundy, 455 U.S. 509, 522 (1982). 3 However, a petitioner may

10   avoid dismissal through seeking a stay and abeyance of his petition. See Butler v. Long, 752 F.3d

11   1177, 1180 (9th Cir. 2014). The purpose of a stay and abeyance is to give a petitioner the

12   opportunity to exhaust his claims in state court before presenting them in federal court. See

13   Dixon, 847 F.3d at 718-20. In this circuit, two procedures for staying a petition may be available

14   while a petitioner exhausts his claims in state court. See Rhines v. Weber, 544 U.S. 269, 277

15   (2005); Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir. 2002).

16          Under Rhines, a stay and abeyance is available for mixed petitions where a petitioner can

17   show good cause for his failure to exhaust his claims in state court, that his claims are not plainly

18   meritless, and that he has not engaged in abusive litigation tactics. See Rhines, 544 U.S. at 278.

19   Upon this showing, the petition may be stayed while petitioner exhausts his claims at the state

20   level. Once a petitioner has exhausted his claims, he may return to federal court with his fully
21   exhausted petition. If a petitioner desires a stay under Rhines, he must demonstrate that he is

22   entitled to a Rhines stay in his response this order.

23          Unlike a Rhines stay, a Kelly stay does not require a showing of good cause for delay. See

24   King v. Ryan, 564 F.3d 1133, 1140 (9th Cir. 2009). Under Kelly, a case moves through three

25   stages: first, the petitioner amends his petition to delete any unexhausted claims; second, the

26
     See ECF No. 1 at 16.
     3
27     For this reason, we order petitioner to show cause why his petition should not be dismissed for
     failure to exhaust. If petitioner has fully exhausted his federal claims, he is ordered to provide
28   proof of exhaustion in his response.
                                                         3
     Case 1:20-cv-00303-NONE-JDP Document 6 Filed 04/15/20 Page 4 of 5

 1   court, in its discretion, stays the amended, fully-exhausted petition, and holds it in abeyance while

 2   the petitioner has the opportunity to proceed to state court to exhaust the deleted claims; and third,

 3   once the deleted claims have been exhausted in state court, the petitioner may return to federal

 4   court and amend his federal petition, adding the newly-exhausted claims. See Kelly, 315 F.3d at

 5           However, petitioner is forewarned that under Kelly he will only be able to amend his

 6   petition with his newly exhausted claims if those claims are timely when amendment is sought.

 7   See King, 564 F.3d at 1140-41. Unlike filing an application for state habeas relief, filing a federal

 8   habeas claim does not toll AEDPA’s statute of limitations. See Duncan v. Walker, 533 U.S. 167,

 9   181 (2001). To be timely, his claims must either (1) meet AEDPA’s statute of limitations

10   requirements, see 28 U.S.C. § 2244(d)4 or (2) “relate back” to claims contained in the original

11   petition that were exhausted at the time of filing. See King, 564 F.3d at 1143; Mayle v. Felix, 545

12   U.S. 644, 664 (2005). A claim that simply arises from “the same trial, conviction, or sentence”

13   does not necessarily relate back to the initial claims. See Mayle, 545 at U.S. 659. To “relate

14   back,” the new claim must share a “common core of operative facts” with the claims in the

15   pending petition. Id. If petitioner wishes to proceed with a stay under Kelly, he must notify us of

16   his intention in his response to this order.

17           Alternatively, petitioner may amend his petition by deleting unexhausted claims and

18   proceeding with his exhausted claims only. If this is petitioner’s intention, he is directed to file an

19   amended, fully exhausted petition in response to this order.

20   Order
21           Within thirty days of service of this order, petitioner must show cause why his petition

22   should not be dismissed for failure to exhaust his claims. Petitioner should notify the court

23   whether he wishes to: (1) seek a stay and abeyance under Rhines, which will require him to show,

24   inter alia, good cause for his delay in exhaustion; (2) proceed with a stay under the Kelly

25

26
27   4
       Generally, federal habeas claims are timely when filed within one year of “the date on which the
     judgment became final by the conclusion of direct review or the expiration of the time for seeking
28   such review.” 28 U.S.C. § 2244(d)(1)(A).
                                                      4
     Case 1:20-cv-00303-NONE-JDP Document 6 Filed 04/15/20 Page 5 of 5

 1   procedure; or (3) amend his petition by deleting his unexhausted claims and proceed with the

 2   fully-exhausted petition.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     April 15, 2020
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8   No. 206.
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     5
